Case 3:20-cv-15492-FLW-ZNQ Document 5 Filed 04/21/21 Page 1 of 5 PageID: 24




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

PLUMBERS LOCAL NO. 24                          :
PENSION FUND, et al.,                          :
                                               :
                       Plaintiffs,             :          Civil Action No. 20-15492 (FLW)
                                               :
               v.                              :
                                               :           ORDER and JUDGMENT
GRACE PLUMBING & HEATING, LLC                  :
                                               :
                       Defendant.              :
                                               :

      THIS MATTER having been opened to the Court by Michael T. Scaraggi, Esq., counsel for

Plaintiffs Plumbers Local No. 24 Pension Fund; Plumbers Local No. 24 Welfare Fund; Plumbers

Local No. 24 Education Fund; Plumbers Local No. 24; and Patrick Kelleher, as trustee of the

funds (“Plaintiffs”), on a motion for default judgment against Defendant Grace Plumbing &

Heating, LLC (“Defendant”), pursuant to Fed. R. Civ. P. 55(b); it appearing that Defendant failed

to answer or otherwise respond to the Complaint after having been properly served, and

consequently, default was entered against Defendant by the Clerk’s Office on December 14,

2020, and on January 5, 2021, Plaintiffs filed the instant motion for default judgment; it further

appearing that Defendant, having been served with the instant motion, has not opposed the motion

or otherwise responded to this lawsuit; the Court, having reviewed Plaintiff’s sub,issions, makes

the following findings:

(1)         In order to obtain a default judgment, pursuant to Federal Rule of Civil Procedure

            55(b), a plaintiff must first secure an entry of default from the clerk of the court under

            Rule 55(a). Allaham v. Naddaf, 635 F. App'x 32, 36 (3d Cir. 2015). Once the clerk

            has entered default, the non-defaulting party may move for default judgment pursuant


                                                   1
Case 3:20-cv-15492-FLW-ZNQ Document 5 Filed 04/21/21 Page 2 of 5 PageID: 25




        to Rule 55(b)(2), “depending on whether the claim is for a sum certain.” Id. The

        Third Circuit has explained that while the entry of default judgment “is largely within

        a district court's discretion, three factors control this determination: ‘(1) prejudice to

        the plaintiff if default is denied, (2) whether the defendant appears to have a litigable

        defense, and (3) whether defendant’s delay is due to culpable conduct.’” Id. (quoting

        Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000)). In considering a

        motion for a default judgment, courts “accept as true the well-pleaded factual

        allegations of the complaint, but the court need not accept the moving party’s legal

        conclusions or allegations relating to the amount of damages.” Polidoro v. Saluti, 675

        F. App'x 189, 190 (3d Cir. 2017).

(2)     Here, all factors weigh in favor of granting default judgment against Defendant. First,

        Plaintiff has been prejudiced because Defendant failed to timely respond to the

        Complaint and Summons. See Peterson v. Boyarsky Corp., No. 08–1789, 2009 WL

        983123, *4 (D.N.J. Apr. 8, 2009) (“Plaintiffs will be prejudiced if no default judgment

        is entered, because they have no other means of vindicating their claim against

        [defendant].”). Second, the facts alleged in the Amended Complaint provide no

        indication of a meritorious defense.       “Indeed, as some courts have noted, the

        [d]efendant's failure to answer makes it practically impossible for the Court ‘to

        determine whether [the Defendant has] a meritorious defense…..’” GP Acoustics, Inc.

        v. Brandnamez, LLC, No. 10-539 FLW, 2010 WL 3271726, at *4 (D.N.J. Aug. 17,

        2010) (citation omitted). Third, a “[d]efendant is also presumed culpable where it has

        failed to answer, move, or otherwise respond.” Slover v. Live Universe, Inc., No. 08–

        02645, 2009 WL 606133, at *2 (D.N.J. Mar. 9, 2009) (citation omitted). Here, since


                                              2
Case 3:20-cv-15492-FLW-ZNQ Document 5 Filed 04/21/21 Page 3 of 5 PageID: 26




        Defendant has not timely responded to any of the pleadings over the course of the

        litigation, the presumption of culpability applies. See Manin v. Gallagher, No. 11-

        1261, 2012 WL 814367, at *3 (D.N.J. Mar. 9, 2012).

(3)     Further, an entry of default judgment is appropriate because Plaintiff’s allegations in

        the Complaint, taken as true, state a cause of action for breach of a collective

        bargaining agreement (“CBA”) and failure to make required contributions under the

        Employee Retirement income Security Act (“ERISA”). Plaintiffs are multi-employee

        pension and welfare plans, the trustee of the plans, and a labor organization. See ECF

        No. 1, Compl., ¶5. Defendant is a party to a CBA with Plaintiffs, and agreed, among

        other things, to make contributions Plaintiffs as required by the CBA, and Defendant

        has allegedly refused to pay its contributions to the Funds for the period January 1,

        2017 through September 30, 2020.         Id. at ¶17-19.    An audit of Defendant’s

        employment and payroll records revealed that the amount due for the period from

        January 1, 2017 to December 31, 2018 is $19,774.08, and the amount due from

        January 2019 through September 30, 2020 is $135,712.00. Id. at ¶18.

(4)     To establish a claim for breach of contract under New Jersey law, a plaintiff must

        allege that (1) there is a contract between the parties; (2) the contract was breached;

        (3) the breach caused damages; and (4) the party stating the claim performed its own

        contractual obligations. Frederico v. Home Depot, 507 F.3d 188, 203 (3d Cir. 2007).

        Taking Plaintiffs’ allegations as true, they have fully performed its obligations, and

        Defendant has failed to fulfill the obligations under the CBA.

(5)     Moreover, ERISA provides that an employer obligated to make contributions to a

        multi-employer plan under the terms of a CBA must make those contributions in


                                             3
Case 3:20-cv-15492-FLW-ZNQ Document 5 Filed 04/21/21 Page 4 of 5 PageID: 27




          accordance with the terms and conditions of the agreement. 29 U.S.C. § 1145. A plan

          fiduciary is permitted to sue an employer who fails to make such required

          contributions. 29 U.S.C. § 1132(a). If judgment in favor of the plan is awarded, the

          court must award the plan:, “(A) the unpaid contributions (B) interest on the unpaid

          contributions,(C) an amount to the greater of— (i) interest on the unpaid contributions,

          or (ii) liquidated damages provided for under the plan in an amount not in excess of

          20% (or such higher percentage as may be permitted under Federal or State law) of

          the amount determined by the court under subparagraph (A), (D) reasonable attorney's

          fees and costs of the action, to be paid by the defendant, and (E) such other legal or

          equitable relief as the court deems appropriate. Interest is determined using the rate

          provided for by the plan, or if none, a statutory rate.” Id.

(6)       Here, Plaintiff claims that after accounting for “all payments, counterclaims, and set

          off, and there now remains due and owing from said Defendant to the Plaintiffs the

          principal amount due of $155,486.08; $31,097.22 in liquidated damages; $27,210.06

          in interest; $1,345.00 audit fee plus attorney’s fees and costs in the amount of

          $40,691.52.” 1 ECF No. 4-1, Affidavit of Patrick Kelleher, ¶7. These sum-certain totals

          are supported by an affidavit from the trustee of the Funds in support of the motion

          for default. Accordingly, the Court finds it appropriate to award Plaintiff the requested

          amount of $255,829.88 and default judgment is entered against Defendant in that

          amount.




1
      Plaintiffs’ affidavit and draft order indicate that Defendant owes a total amount due of
$254,484.88; however, this is seemingly erroneous as the requested amount total $255,829.88.
Accordingly, the Court enters judgment in the amount of $255,829.88
                                                4
Case 3:20-cv-15492-FLW-ZNQ Document 5 Filed 04/21/21 Page 5 of 5 PageID: 28




         Accordingly, the Court having reviewed Plaintiffs’ submissions in connection with the

pending motion, pursuant to Fed. R. Civ. P. 78, for the reasons set forth herein, and for good cause

shown,

         IT IS on this 21st day of April, 2021,

         ORDERED that Plaintiffs’ motion for default judgment is GRANTED; and it is further

         ORDERED that an amount of $254,484.88 is awarded to Plaintiff.



                                                             /s/ Freda L. Wolfson
                                                             Freda L. Wolfson
                                                             U.S. Chief District Judge




                                                  5
